Exhibit 10.9
 
LOPPERT EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of May 13, 2010 (the
“Effective Date”) between Rvue Holdings, Inc., a Nevada corporation (the
“Company”), and David A. Loppert (“Employee”).


RECITALS:


WHEREAS, pursuant to the terms and conditions of this Agreement, from and after
the Effective Date the Company and Employee desire for Employee to serve as the
Chief Financial Officer of the Company, for the compensation and on the terms
and conditions set forth below; and


WHEREAS, it is a condition to the consummation of the Transaction that the
Company and Employee enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals and the promises and
conditions herein contained, the parties, intending to be legally bound, hereby
agree as follows:
 
1.           Employment.  The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, as its Chief Financial Officer,
Secretary and Treasurer for the period set forth in Section 3 hereof, all upon
the terms and conditions hereinafter set forth.
 
2.           Definitions.  For purposes of this Agreement:
 
(a)           “Board” shall mean the Board of Directors of the Company.
 
(b)           “Cause” shall mean termination by the Company of Employee’s
employment for reasons of (i) Employee’s conviction of, or plea of “guilty” or
“no contest” to, a felony involving moral turpitude, (ii) persistent dishonesty
or fraud, (iii) persistent willful breaches of the material terms of the
Agreement, or (iv) habitual neglect of the duties which he is required to
perform hereunder, provided that, with respect to (iv) hereof, termination shall
be conditioned on Employee’s failure to cure within fifteen (15) days after
receipt of notice from the Company of such deficiencies.
 
(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and all regulatory guidance promulgated thereunder.
 
3.           Term.  This Agreement shall commence on the Effective Date and
shall continue for a term of Two (2) years from and after the Effective Date
(the “Initial Term”), and shall automatically be extended for successive one (1)
year terms thereafter (each successive term, a “Renewal Term” and, collectively
with the Initial Term, the “Term”) unless (i) at least sixty (60) days prior to
the end of the Term of this Agreement, either Employee or the Company notifies
the other in writing that Employee or the Company elects to terminate this
Agreement effective upon the expiration of the Term, or (ii) this Agreement is
terminated in accordance with the terms of Section 4 below.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Termination of Employment.
 
(a)           Termination of Employment by the Company without Cause (Other Than
Due to Disability or Death).
 
(i)           If, during the Term, the Company terminates Employee’s employment
without Cause (other than due to Employee’s Disability or death), Employee shall
receive, on the date which is six (6) months after the effective date of such
termination (or Employee’s estate shall receive, as soon as practicable after
Employee’s death, if earlier) in a lump sum in immediately available funds an
amount equal to the aggregate of Employee’s base salary for the remainder of the
Term of this Agreement (at the rate in effect at the time of termination), up to
a maximum of twelve (12) months of Employee’s base salary.
 
(ii)           For purposes of this Agreement, Employee’s employment will be
deemed to have been terminated without Cause in the event that Employee’s
employment with the Company is terminated, including termination of employment
by Employee, as a result of (i) the occurrence of a “Significant Event,” as
defined below, or any other set of circumstances or action by the Company that
results in a substantial reduction or material change to Employee’s duties and
responsibilities hereunder, (ii) a request or requirement that Employee perform
his duties and responsibilities for the Company from a primary office location
greater than twenty-five (25) miles from the current office location of the
Company at 900 SE Third Avenue, 3rd Floor, Ft. Lauderdale, FL 33316, or (iii)
the Company commits a material breach of the Asset Purchase Agreement or any
“Related Document,” as that term is defined in the Asset Purchase Agreement;
provided, however, that Employee agrees not to terminate his employment with the
Company upon the occurrence of an event under subsection (i), (ii) or (iii) of
this Section 4(a)(2) without providing the Company with written notice of his
intent to terminate his employment for such reason and ten (10) business days in
which the Company may effect a remedy or resolution satisfactory to
Employee.  For purposes of this Section 4(a)(2), the term “Significant Event”
shall mean a change of “control” of the Company, or the sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another entity pursuant to which the Company is not the surviving
entity, and the term “control” shall mean the possession of the power to elect a
majority of the members of the Board of Directors or comparable governing body
of an entity through the ownership of voting securities in such entity.
 
(b)           Termination of Employment Due to Death or Disability.
 
(i)           Employee’s employment shall be deemed terminated by the Company
upon Employee’s death.  The Company may terminate Employee’s employment for
Disability.  In the event of a termination as a result of Employee’s Disability
or death, Employee (or his estate, in the case of death, or legal
representative, as applicable) shall receive, as soon as reasonably practicable
after the date of such termination and in any event no later than thirty
(30) days after the date of such termination, in a lump sum in immediately
available funds, an amount equal to the aggregate of Employee’s base salary for
the remainder of the Term of this Agreement (at the rate in effect at the time
of termination), up to a maximum of twelve (12) months of Employee’s base
salary.  Additionally, the Company shall pay, reimburse or provide Employee and
his beneficiaries, if applicable, the amounts and benefits described in Section
4(c)(1)(A), (B), and (C) at the dates specified in such Section.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           For purposes of this Agreement, “Disability” shall have the
meaning set forth in Section 409A(a)(2)(C) of the Code.
 
(c)           Other Termination of Employment.
 
(i)           Upon termination of Employee’s employment with the Company for any
reason other than as specified in Section 4(a) or (b), including, but not
limited to termination for Cause (the date of such termination shall be referred
to herein as the “Termination Date”), Employee shall earn no further pay or
compensation under Sections 6,  8 and 9 with respect to any period after the
Termination Date; provided, however, (A) the Company shall pay any base salary
or bonus earned prior to the Termination Date; (B) the Company shall reimburse
Employee for reasonable business expenses incurred on or before the Termination
Date, pursuant to Section 7, provided that Employee submits a final expense
report no later than thirty (30) days from the Termination Date; and (C)
Employee and his beneficiaries shall remain entitled to any vested or
statutorily mandated benefits under the Company’s benefit programs pursuant to
the terms of said programs.
 
(ii)           The Company shall have the right to terminate Employee’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement.
 
(d)           Notwithstanding anything in this Agreement to the contrary:
 
(i)           Upon an event which is described in Section 4(a), the cash amounts
described therein shall be distributed to Employee as soon as practicable after
the date of termination if legal counsel retained by the Company can reasonably
determine that the provisions of Section 409A(a)(2)(B)(i) of the Code or any
other provisions of Section 409A of the Code do not require the six (6) month
delay referred to therein.  The Company shall be required to retain counsel, at
the Company’s expense, to make this determination as soon as practicable after
such termination of employment.
 
(ii)           If payment of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement would subject such compensation to additional tax
pursuant to Section 409A(a)(1) of the Code, the payment thereof shall be
postponed to the earliest commencement date on which such amounts could be paid
without incurring such additional tax.  In the event a deferral of payment
should be required, any payments that would have been made prior to such
earliest commencement date but for Section 409A of the Code shall be accumulated
and paid in a single lump sum on such earliest commencement date.
 
(iii)           If any compensation, payments, or benefits permitted or required
under this Agreement are otherwise reasonably determined by the Company or
Employee to be subject for any reason to a material risk of additional tax
pursuant to Section 409A(a)(1) of the Code, the Company and Employee agree to
negotiate in good faith appropriate provisions to avoid such risk without
materially changing the economic value of this Agreement to Employee.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)           Any outstanding stock options, restricted share awards,
performance grants and the like held by Employee on Employee’s last day of
service shall remain exercisable for the life of such award and shall not be
forfeited for any reason whatsoever.
 
5.           Duties and Responsibilities.  Subject to the direction of the Chief
Executive Officer or the Board, and Employee shall manage, control, administer
and operate the administrative, legal and financial affairs of the
Company.  Employee shall devote substantially all of his business time and
efforts to the business of the Company, which shall in any case be sufficient to
allow Employee to carry out his duties and responsibilities hereunder, and shall
not during the Term be actively engaged in any other business or professional
activity that would reasonably be deemed to interfere with his ability to carry
out such duties and responsibilities; provided, however, that it shall not be a
violation of this Agreement for Employee to serve on corporate, civic or
charitable boards or committees, deliver lectures, fulfill speaking engagements,
manage personal investments or carry on other activities which do not
significantly interfere with the performance of Employee’s duties in accordance
with this Agreement.
 
6.           Base Salary.  Through April 30, 2011, the Company shall pay
Employee a base salary of not less than $10,000 per month, payable not less
frequently than monthly, which base salary may be increased, but not decreased,
from time to time as determined by the Chief Executive Officer or the Board.
Commencing May 1, 2011, the Company shall pay Employee a base salary of not less
than $16,666.67 per month, payable not less frequently than monthly, which base
salary may be increased, but not decreased, from time to time as determined by
the Chief Executive Officer or the Board.
 
7.           Expenses.  Employee shall be entitled to timely reimbursement of
all reasonable expenses incurred by him in the performance of his duties,
including travel expenses from his residence to the Company’s offices, wherever
they might be located, and reasonable maintenance and repair expenses, including
replacement tires, subject to the presentation of appropriate receipts, in
accordance with the Company’s policies.
 
8.           Benefits.  Employee shall be entitled to participate in all of the
Company’s health, disability, insurance, 401(k) and other employee benefit
programs and equity programs for which management employees of Company are
generally eligible.  Employee shall be entitled to at least three (3) weeks of
paid vacation each calendar year in accordance with Company’s policies.
 
9.           Bonus Program.  Employee shall be entitled to participate in any
bonus program implemented for employees of Company and approved by the Board;
provided that Employee may opt not to receive such bonuses.  Notwithstanding the
foregoing, the Company may not pay and the Employee shall not receive any bonus
under this Agreement or any other compensatory arrangement during the twelve
month period following the later of the Final Closing Date or the Termination
Date (as defined in the Company’s Confidential Private Placement Memorandum
dated March 23, 2010, as amended or supplemented from time to time, (the “PPM”)
other than bonuses based on the Net Profit from revenues generated from
performance of services under the contracts assigned by Argo Digital Solutions,
Inc. to Rvue, Inc. with Accenture, Autonation and Mattress Firm (the
“Contracts”).  For purposes of this Section 9, “Net Profit” shall mean actual
collections for bona fide services performed and invoiced pursuant to the
Contracts, minus actual direct costs for providing such services, and minus any
credits or refunds for payments made during such period.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Taxes.  The Company shall make provision for the reporting and
withholding of any federal, state or local income and payroll taxes that may be
required to be withheld from the amounts or benefits payable pursuant to the
terms of this Agreement and shall pay amounts withheld to the appropriate taxing
authorities.
 
11.           Non-Solicitation.  Employee agrees that he shall not, during the
one (1) year period after the termination of this Agreement, directly or
indirectly, (a) hire any individual who was an employee of the Company on the
date of such termination or at any time within six (6) months prior thereto, or
solicit such individual to leave his or her employment with the Company or
(b) solicit any customer or client, or any person or entity known to Employee to
be a prospective customer or client of the Company, as of the date of such
termination, to purchase any goods or services of the type sold by the Company
from anyone other than the Company.  Employee recognizes and acknowledges that
the foregoing covenant not to solicit is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company, and that he is aware of his obligations hereunder and acknowledges the
reasonableness of the length of time and scope of the covenant.  Notwithstanding
any provision to the contrary contained in this Section 11, in the event that
Employee’s employment is terminated by the Company without Cause, the provisions
of this Section 11 shall not apply.
 
12.           Indemnification.  The Company shall promptly indemnify and hold
harmless Employee to the fullest extent permitted by the Company’s certificate
of incorporation and by-laws, or (if greater) by the laws of the State of
Delaware, for any liability, loss or expense Employee may incur by reason of his
employment with the Company or his activities as an officer or director of the
Company or any of its subsidiaries or his activities on behalf of, or at the
request of, any of the foregoing (which indemnification shall include, without
limitation, advancement of expenses (including attorneys’ fees and other charges
of counsel) promptly upon receipt of any undertaking to repay that is required
by law).  The foregoing indemnification shall survive any termination of
Employee’s employment and shall inure to the benefit of his heirs, successors
and legal representatives.
 
13.           Nondisparagement.
 
(a)           Employee shall not, whether in writing or orally, publicly
criticize, denigrate or disparage the Company or any of its current or former
directors, officers, employees, stockholders, partners, members, agents or
representatives, with respect to past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the Company in an unfavorable light, provided nothing herein shall or shall be
deemed to prevent or impair Employee from testifying truthfully in any legal or
administrative proceeding in which such testimony is compelled or requested (or
otherwise complying with legal requirements).
 
(b)           The Company shall instruct its officers and directors and their
agents not to criticize, denigrate or disparage Employee publicly, whether in
writing or orally, with respect to any of his past, present, or future
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray him in an unfavorable light, provided that nothing herein shall,
or shall be deemed to, prevent or impair the Company’s officers and directors
from testifying truthfully in any legal or administrative proceeding in which
such testimony is compelled or requested (or otherwise complying with legal
requirements).
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Successors.  Neither party hereto may assign its rights and
obligations under this Agreement without the prior written consent of the other
party hereto.  Any attempted assignment in violation of this Section 14 by the
Company shall constitute termination of the Agreement without Cause.  This
Agreement shall be binding upon and inure to the benefit of Employee and
Employee’s estate and the Company and any permitted assignee of or successor to
the Company.
 
15.           Intentionally omitted.
 
16.           Severability.  If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid.
 
17.           Amendment and Waiver.  This Agreement shall not be altered,
amended or modified except by written instrument executed by the Company and
Employee.  A waiver of any term, covenant, agreement or condition contained in
this Agreement shall not be deemed a waiver of any other term, covenant,
agreement or condition, and any waiver of any default in any such term,
covenant, agreement or condition shall not be deemed a waiver of any later
default thereof or of any other term, covenant, agreement or condition.
 
18.           Notices.  All notices and other communications hereunder shall be
in writing and delivered by hand, by first class registered or certified mail,
return receipt requested, postage prepaid, or by a nationally recognized courier
service, addressed as follows:
 
If to Company, to:
Chief Executive Officer

Rvue Holdings, Inc.
900 SE Third Avenue, 3rd Floor
Ft. Lauderdale, FL 33316
Telecopier:  (954) 728-9029
Telephone:  (954) 525-6464


If to Employee, to:
David A. Loppert

14 Saint George Place
Palm Beach Gardens, FL 33418


Either party may from time to time designate a new address by notice given in
accordance with this Section.  Notice and communications shall be effective when
actually received by the addressee.
 
19.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
20.           Entire Agreement.  Except as otherwise specifically noted herein,
this Agreement forms the entire agreement between the parties hereto with
respect to the subject matter contained in the Agreement.  This Agreement shall
supersede all prior agreements, promises and representations regarding the
subject matter of this Agreement.
 
21.           Applicable Law; Jurisdiction and Venue.  The provisions of this
Agreement shall be interpreted and construed in accordance with the laws of the
State of New York, without regard to its choice of law principles.  The parties
hereto consent to the exclusive jurisdiction of the courts of the State of New
York and/or the United States District Court, New York, New York, for the
purpose of resolving all issues of law, equity or fact arising out of or in
connection with this Agreement.  Any action involving claims of a breach of this
Agreement must be brought in such courts.  Each party consents to personal
jurisdiction over such party in the state and or federal courts of New York and
hereby waives any defense of lack of personal jurisdiction or improper venue.
 
22.           Survival of Employee’s Rights.  All of Employee’s rights
hereunder, including but not limited to his rights to compensation and benefits,
shall survive the termination of Employee’s employment and/or the termination of
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.9
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



 
RVUE HOLDINGS, INC.
         
By:
/s/ Jason Kates     Name:   Jason M. Kates     Title:   Chief Executive Officer
 

 
 

  EMPLOYEE                   /s/ David A. Loppert    
David A. Loppert
 

 
 
8

--------------------------------------------------------------------------------

 
 